Dawson, C. J.
(concurring): I concur in the result, but prefer to state my own views in brief. There was no justiciable controversy between plaintiff and the city of Atchison under the declaratory judgment act or any other act. The position of the plaintiff simply was that he intended to create a situation in that city by bringing into it some contraptions which might eventually give rise to a controversy as to whether they were gambling devices. This was very far from any sort of case the declaratory judgment act was designed to cover. Whether our prior decisions pertaining to this act make a consistent fabric of adjudications is irrelevant. No precedent for the sort of case here presented can be found in any of them. It was an error for the district court to entertain the action, and on grounds of public policy it should have dismissed it — on its own motion if not otherwise. How can that error be corrected? By appeal to this court, of course. I therefore concur in the judgment and order of this court reversing the district court’s judgment and directing it to dismiss the action at the cost of the plaintiff.